DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         AARON MOHANLAL,
                             Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D20-1071

                              [July 22, 2020]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Timothy L. Bailey,
Judge; L.T. Case No. 04-20405CF10A.

   Aaron Mohanlal, Okeechobee, pro se.

   No appearance required for appellee.

PER CURIAM.

Affirmed. Champagne v. State, 269 So. 3d 629, 636 (Fla. 2d DCA 2019).

MAY, CIKLIN and KUNTZ, JJ., concur.

                          *           *         *

   Not final until disposition of timely filed motion for rehearing.